 

 EXHIBIT 10.8    

 
 
SPECIAL DEFERRED STOCK AGREEMENT PURSUANT TO THE DOW CHEMICAL COMPANY 1988 AWARD
AND OPTION PLAN
 
 
The Dow Chemical Company (“the Company”) has delivered to you prospectus
material pertaining to the shares of Common Stock covered by The Dow Chemical
Company 1988 Award and Option Plan (“the Plan”). This instrument is referred to
herein as “this Agreement”. Terms that are used herein and defined in the Plan
are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
 
TERMS AND CONDITIONS
 
 
1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, the provisions of
the Plan shall govern and this Agreement shall be deemed to be modified
accordingly.

 
2.
The deferral period of this Agreement shall be from _____ until _____.  Issuance
and delivery of the shares of Deferred Stock credited to your account on the
books of the Company hereunder shall be deferred until _____ and shall be
subject to the conditions described below. The shares will be released into your
account at the end of the deferral period.  Prior to such issuance and delivery
you shall have no rights as a stockholder with respect to the shares of Deferred
Stock credited to your account under this Agreement. In each year prior to
issuance and delivery, you (or your successors) shall make arrangements
satisfactory to the Compensation Committee for the payment of any taxes required
to be withheld in connection with your right to shares of Deferred Stock under
all applicable laws and regulations of any governmental authority, whether
federal, state or local and whether domestic or foreign. The Company and its
Subsidiaries or Affiliates (collectively and individually a “Dow Company”) and
their directors, officers, employees, or agents shall not be liable for any
delay in issuance or receipt of any shares pursuant to this Agreement.

 
3.
For each Dow Common Stock dividend record date during the period while shares of
Deferred Stock remain credited to your account on the books of the Company and
before their issuance and delivery to you, the Company shall pay to you as
additional compensation a sum of money equal to the amount which you would have
received in dividends if the shares of Deferred Stock credited to your account
had been issued and delivered to you (the “Dividend Equivalents”). Awardees
regularly paid compensation by a Dow Company in other than U.S. dollars will
receive such payment of Dividend Equivalents converted from U.S. dollars at the
Dow inter-company trading rate in effect at the time of delivery. Such Dividend
Equivalents shall be paid to you on the date the dividend was paid to
shareholders of the Company’s common stock.

 
4.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death or disability. Such forfeiture includes forfeiture if you
retire or otherwise leave the Company voluntarily.  The Compensation Committee
and Chief Executive Officer have the authority, however, to provide for the
continuation of such rights in whole or in part despite such a termination and
forfeiture whenever, in their sole judgment, it is determined that such
continuation is in the best interests of the Company.  If you take a leave of
absence from a Dow Company, for any reason, your award under this Agreement will
be subject to the leave of absence policy established by the Compensation
Committee for Plan awards.  You shall be considered to be disabled for the
purposes of this Agreement in the event you, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
12 months, are receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan or arrangement covering
employees of the Company.  Your death or disability shall not accelerate the
time of payment of Deferred Stock under this Agreement.

 
5.
The Company is under no obligation to grant you the right to receive any cash
payment under any law, federal, local, domestic or foreign.

 
6.
Your right to future issuance and delivery of Deferred Stock may not be sold,
pledged, or otherwise transferred (except as hereinafter provided) and any
attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to Deferred Stock shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Company, which beneficiary (if any)
shall succeed to your rights under this Agreement in the event of your death.

 
7.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of shares of Deferred Stock credited to your account under
this Agreement shall not be forfeitable under any circumstances, and your

 

 
137

--------------------------------------------------------------------------------

 
 
 
Deferred Shares will generally continue to be delivered based on the original
deferral period schedule. If you also experience involuntary Separation from
Service from Dow or an affiliate thereof within two years following a Change of
Control and prior to the Payment Date, the Company shall deliver these shares to
you on the 30th day following such Separation from Service.

 
8.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after issuance and delivery of
this Deferred Stock you engage in any act of Unfair Competition, you shall
promptly pay to the Company the Fair Market Value of Shares Earned and Dividend
Equivalents paid. The Compensation Committee shall, in its sole discretion,
determine when any act of Unfair Competition has occurred, and the determination
of the Compensation Committee shall be final and binding as to all parties. For
purposes of this Agreement, the term “Unfair Competition” shall mean and include
activity on your part that is in competition with a Dow Company or is or may be
harmful to the interests of a Dow Company, including but not limited to conduct
related to your employment for which either criminal or civil penalties against
you may be sought, or your acceptance of employment with an employer that is in
competition with a Dow Company.

 
9.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Deferred Stock credited to
your account on the books of the Company as deemed appropriate.

 
10.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

 
11.
This instrument shall constitute a Deferred Stock Agreement between the Company
and you, and this Agreement shall be deemed to have been made on _____. To the
extent that federal laws do not otherwise control, this Agreement shall be
governed by the laws of the state of Delaware and construed accordingly. You may
choose to reject this award by written notice delivered to the Compensation
Committee of the Company within ninety days of your receipt of this instrument.
Individuals who reject this Deferred Stock will not receive additional cash or
non-cash compensation in lieu of the Deferred Stock.

 

 
138

--------------------------------------------------------------------------------

 
